Title: To Thomas Jefferson from Bishop James Madison, 10 February 1799
From: Madison, Bishop James
To: Jefferson, Thomas



Dear Sir
Williamsburg Febry. 10th. 1799—

I return you many Thanks for your Goodness in forwarding the interesting Papers, lately communicated to Congress. Whether the Public will coincide with the Secretary in the Conclusions he has drawn from them, must be very doubtful.—If, as Mr Gerry says, the Minister of France appeared sincere & anxious to obtain a Reconciliation; if his Views too, were liberal in Regard to a Treaty; if this also was, most probably the Disposition of the Exec: Directory itself;—it surely becomes a Matter of very interesting Inquiry—Why then is America in the Situation in which [she] is now placed?—To answer this Question satisfactorily to the People of America will be an arduous Task indeed.—
I am persuaded Republicanism can never acquire the Ascendency it ought in this Country, untill a Plan of Education, somewhat similar to yours, is carried into Effect with Sincerity & Ardour.
The Death of our Friend, Mr Tazewell is sincerely regretted. Could no one be found to deliver a funeral Oration, which might have done Justice both to his private & public Merits?—
With the highest Respect & Regard, I am Dr Sir—Yr Friend & Sert

J Madison

 